--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Greektown Superholdings, Inc. 10-Q [grktp-10q_093011.htm]
Exhibit 10.24
 
Execution Version





This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on the 12th day of
October, 2011 (the “Effective Date”) between Greektown Superholdings, Inc., a
Delaware corporation (the “Company”), and Glen Tomaszewski (“Executive”).


WHEREAS, the Company desires to employ Executive, and Executive is willing to be
employed by the Company, upon the terms and subject to the conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:


Section 1. Employment.  During the Employment Period, the Company shall employ
Executive, and Executive accepts such employment and agrees to serve as the
Company’s Senior Vice President, Chief Financial Officer, and to render services
to the Company and its subsidiaries, divisions and affiliates, during the
Employment Period set forth in Section 3, subject to the terms and conditions
hereinafter set forth.  During the Employment Period, Executive shall report to
the Company’s Chief Executive Officer.
 
Section 2. Duties.  As the Company’s Senior Vice President, Chief Financial
Officer, Executive shall carry out such duties as are customarily associated
with such position in a comparable company, which duties shall however in all
cases be subject to policies set by, and at the direction and control of, the
Company’s Chief Executive Officer and the Company’s Board of Directors (the
“Board”).  During the Employment Period, Executive shall be afforded the full
protection of the indemnification generally available to officers and directors
under the Company’s by-laws and shall be subject to the policies applicable to
the Company’s senior executives, as may be in effect from time to time
(including, without limitation, any share ownership and bonus clawback
policies).
 
Section 3. Term. The term of Executive’s employment under this Agreement shall
commence as of the Effective Date, and, unless sooner terminated pursuant to
Section 7 hereof, shall continue until the close of business on the date
immediately preceding the third anniversary of the Effective Date (the
“Employment Period”); provided, however, that the Employment Period may be
extended upon the mutual written consent of the Company and Executive.
 
Section 4. Extent of Services.
 
(a) General.  During the Employment Period, Executive shall devote his full time
and attention and give his best efforts, skills and abilities exclusively to the
management and operations of the Company and its business and the business of
its subsidiaries, divisions and affiliates. During the Employment Period,
Executive shall, if elected or appointed, serve as an executive officer and/or
director of any subsidiary, division or affiliate of the Company and shall hold,
without any compensation other than that provided for in this Agreement, the
offices and directorships in the Company and in any such subsidiary, division or
affiliate to which Executive may, at any time or from time to time, be elected
or appointed.
 
(b) Work Location.  During the Employment Period, Executive shall be required to
perform his services hereunder at the Company’s offices in Detroit, Michigan and
at such other places as are required for the effective management of the Company
and its business and the business of its subsidiaries, divisions and affiliates
(including required business travel).  
 
(c) Outside Activities.  During the Employment Period, Executive may not,
directly or indirectly, render any services of a business, commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the Board’s prior written consent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5. Compensation and Benefits.
 
(a) Base Salary. During the Employment Period, Executive shall receive as
compensation for his services a salary at the rate of Three Hundred Thousand
Dollars ($300,000) per annum payable in equal installments at such intervals as
the Company pays its senior executive officers generally (the “Base
Salary”).  The Base Salary shall be reviewed annually by the Compensation
Committee of the Board (the “Compensation Committee”) in its sole discretion,
with input from the Chief Executive Officer; provided, however, that Executive’s
Base Salary shall not be reduced below Three Hundred Thousand Dollars ($300,000)
per annum during the Employment Period without his prior written consent.
 
(b) Equity Compensation.  During the Employment Period, Executive shall be
eligible to receive equity incentive awards pursuant to the Company’s equity
compensation plans, as may be in effect from time to time in the sole discretion
of the Compensation Committee.  In addition, within a reasonable period of time
after the Effective Date, Executive shall be granted 3,000 restricted stock
units pursuant to the Greektown Superholdings, Inc. Stock Incentive Plan (the
“Plan”) and the Restricted Stock Unit Agreement attached hereto as Exhibit A
(the “New Hire Restricted Stock Unit Award”).
 
(c) Sign-On Bonus.  The Company shall pay Executive a sign-on bonus in the
amount of One Hundred Thousand Dollars ($100,000) (the “Sign-On Bonus”).  Fifty
percent (50%) of the Sign-On Bonus shall be paid on the Company’s first payroll
date following the Effective Date.  The remaining fifty percent (50%) of the
Sign-On Bonus shall be paid at the time that the Company pays its annual bonuses
for the 2011 fiscal year.  Payment of each installment of the Sign-On Bonus is
contingent on Executive’s employment with the Company on the date of payment.
 
(d) Annual Incentive Compensation.  Executive shall be eligible to earn
incentive compensation during the Employment Period as follows:
 
(i) Generally. Beginning with the fiscal year commencing on January 1, 2012,
Executive shall be eligible to earn an annual performance-based cash bonus based
on such individual and/or Company performance goals as may be reasonably
determined by the Compensation Committee.  Executive’s target bonus opportunity
with respect to each fiscal year during the Employment Period (beginning with
the fiscal year commencing on January 1, 2012) shall be 50% of Base Salary.
 
(ii) Bonus Payment.  All bonuses payable under this Section 5(d) shall be paid
to Executive by no later than March 15th of the fiscal year following the fiscal
year in which the bonus was earned.  Notwithstanding anything contained herein
to the contrary, and except as otherwise provided in Sections 7(b)(i) and
7(b)(ii), payment of any bonus under this Section 5(d) shall be contingent on
Executive’s employment with the Company on the bonus payment date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Employee Benefits
 
(i) During the Employment Period, Executive shall be eligible to participate in
the Company’s employee benefit plans (such as health, medical, dental, life
insurance and retirement plans) on the same basis as the Company’s other senior
executive officers.
 
(ii) During the Employment Period, Executive shall be entitled to four weeks of
paid vacation per year (pro-rated for any partial years worked).  Any vacation
time that is not used by Executive as of the end of the vacation year to which
it relates shall be forfeited for no additional compensation; provided, however,
that if business circumstances or requirements prevent Executive, as determined
by the Compensation Committee, from using all available vacation time in the
vacation year, Executive shall, with the consent of the Compensation Committee,
be allowed to carry-over such number of unused vacation days to the following
vacation year as may be determined in the sole discretion of the Compensation
Committee; provided further, however, that any unused vacation days so carried
over that are not taken in such next vacation year shall be forfeited for no
additional compensation.
 
(f) Tax Withholding.  All payments to Executive or his estate made pursuant to
this Agreement shall be subject to applicable tax withholdings and deductions.
 
Section 6. Expense Reimbursements.  During the Employment Period, the Company
shall reimburse Executive for all reasonable and itemized out-of-pocket expenses
incurred by Executive in the ordinary course of the Company’s business, provided
such expenses are properly reported to the Company in accordance with its
accounting procedures.
 
Section 7. Termination.
 
(a) General.  The Employment Period and Executive’s employment with the Company
may be terminated by either the Company or Executive as provided in this Section
7(a).  Upon any termination of employment, Executive shall resign, and shall be
deemed to have resigned, from all positions he then holds with the Company and
its subsidiaries and affiliates.   Following any termination of Executive’s
employment hereunder, all obligations of the Company and the Executive under
this Agreement shall terminate except as otherwise expressly provided in this
Agreement.
 
(i) Death and Disability.  The Employment Period and Executive’s employment with
the Company shall terminate immediately upon Executive’s death.  In addition,
the Company may terminate the Employment Period and Executive’s employment with
the Company immediately due to his “Total Disability,” which shall mean a
physical or mental disability that prevents or is reasonably expected to prevent
the performance by Executive of his duties hereunder for a continuous period of
90 days or longer or for 120 days or more in any 12-month period.
 
(ii) Termination by the Company With or Without Cause.  The Company may
immediately terminate the Employment Period and Executive’s employment with or
without “Cause.”   Cause shall mean (a) Executive’s conviction of, or entry of a
plea of either guilty or no contest to a charge of, commission of a felony or
other crime involving moral turpitude; (b) Executive’s willful failure or
refusal to satisfactorily perform such services as may be delegated or assigned
to Executive, consistent with his position, by the Company’s Chief Executive
Officer or his designee; (c) Executive’s willful misconduct or gross negligence
in connection with the performance of his duties, (d) Executive’s material
breach of any of the terms or conditions of the Agreement, or (e) Executive is
no longer permitted to provide the services required hereunder pursuant to any
"Legal Requirement" which,  for purposes of this Agreement,  shall mean any and
all present and future judicial and administrative rulings or decisions, and any
and all present and future federal, state, and local laws, ordinances, rules,
regulations, permits, licenses and certificates applicable to the Company,
Greektown Casino, LLC, a Michigan limited liability company, the Company’s hotel
and casino located at 555 E. Lafayette Blvd., Detroit, Michigan 48226 (or any
subsequent hotel and/or casino controlled, directly or indirectly, by any of the
foregoing entities) or Executive, including without limitation, the Michigan
Gaming Control and Revenue Act of 1997, MCL 432.201 et. Seq. (as such act may be
amended and in effect from time to time) and the Michigan Gaming Control Board,
or such successor entity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) Termination by Executive With or Without Good Reason.  Executive may
terminate his employment with the Company at any time with or without “Good
Reason” upon ninety (90) calendar days' advance written notice to the Company
(provided that the Company may shorten such notice period in its sole
discretion).  "Good Reason" shall mean, without Executive’s written consent (a)
a material reduction in Executive’s duties, authority or responsibilities; (b) a
reduction in Base Salary; or (c) any requirement by the Company that Executive
reside in any location other than the Detroit, Michigan metropolitan area.
 
(b) Severance.
 
(i) General.  In the event of any termination of  Executive’s employment by the
Company or Executive during the Employment Period, Executive shall be entitled
to receive all earned but unpaid Base Salary, all accrued but unused vacation
time (including any accrued but unused carry-over vacation time previously
approved by the Compensation Committee in accordance with Section 5(e)(ii)) for
the vacation year in which the termination occurs (other than in the event of a
termination for Cause)), reimbursement for all unreimbursed business expenses
incurred prior to such termination that are otherwise reimbursable, and all
vested benefits earned under the Company’s employee benefit plans in accordance
with the terms thereof.  In addition, in the event of a termination due to death
or Disability, Executive shall be entitled to receive any bonus that was earned
under Section 5(d) in the fiscal year prior to the fiscal year of termination,
but that had not yet been paid as of the date of such termination (with such
bonus to be paid at the time set forth in Section 5(d)).
 
(ii) Termination Without Cause or Termination for Good Reason.  In the event
that the Company terminates Executive’s employment without Cause, or Executive
terminates his employment for Good Reason, in either case, during the Employment
Period, Executive shall be entitled to receive (a) an amount equal to one times
his Base Salary, payable in equal installments in accordance with the Company’s
payroll practices, as may be in effect from time to time, over the 12-month
period following such termination and (b) any bonus earned under Section 5(d) in
a prior completed fiscal year that has not been paid as of Executive’s
termination date, with such bonus to be paid at the time bonuses for such year
are paid to the Company’s senior executives.
 
(iii) General Release of Claims.  Notwithstanding the foregoing, the payments
and benefits set forth in Section 7(b)(ii) hereof are contingent upon
Executive’s execution of a release of claims in form and substance satisfactory
to the Company, such that such release is effective, with all revocation periods
having expired unexercised, within 60 days after the date of such termination of
employment.  In the event that such 60-day period overlaps two calendar years
but such release becomes effective in such first calendar year, then any amounts
owed under Section 7(b)(ii) hereof that would have otherwise been paid in such
first calendar year shall be withheld and paid to Executive in a lump sum on the
first payroll date of such second calendar year, with any remaining amounts to
be paid as if no such delay had occurred (but only to the extent required to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”)).
 
(iv) Code Section 280G.  Notwithstanding any provision contained herein to the
contrary, in the event that any payments or benefits (including, without
limitation, any acceleration of vesting or severance) owed to Executive under
this Agreement, the Plan or otherwise, when combined with any other payments or
benefits owed to Executive (such payments, the “Total Payments”), would subject
Executive to the excise tax under Section 4999 of the Code or would not be
deductible (in whole or in part) as the result of the application of Code
Section 280G, then the Total Payments shall be reduced by the minimum amount
necessary such that none of the Total Payments are subject to the excise tax
under Code Section 4999 or would fail to be deductible (in whole or in part) as
the result of the application of Code Section 280G.  Any determinations
regarding the application of Code Sections 280G or 4999 to the Total Payments
shall be made by tax counsel selected by the Company and reasonably acceptable
to Executive, with such determinations to be binding on the parties hereto.  Any
reduction in Total Payments hereunder shall be done first by reducing any cash
payments with the last payment reduced first; next any equity or equity
derivatives that are included under Code Section 280G at full value rather than
accelerated value, with the highest value reduced first; next any non-cash,
non-equity-based benefits, with the latest scheduled benefit reduced first;
finally any equity or equity derivatives based on accelerated value shall be
reduced with the highest value reduced first (with all equity and equity
derivative values to be determined under Treasury Regulation Section 1.280G-1,
Q&A 24).
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8. Representations, Warranties and Acknowledgements of Executive.
 
(a) Executive represents and warrants that his experience and capabilities are
such that the provisions of Section 9 will not prevent him from earning his
livelihood, and acknowledges that it would cause the Company serious and
irreparable injury and cost if Executive were to use his ability and knowledge
in competition with the Company or to otherwise breach the obligations contained
in Section 9.  For purposes of this Section 8, references to the "Company" shall
include the Company, its subsidiaries, divisions and affiliates.
 
(b) Executive acknowledges that (i) during Executive’s employment with the
Company, Executive will continue to have access to Confidential Information (as
defined below); (ii) such Confidential Information is proprietary, material and
important to the Company and its non-disclosure is essential to the effective
and successful conduct of the Company’s business; (iii) the Company’s business,
its customers’ business and the businesses of other companies with which the
Company may have commercial relationships could be damaged by the unauthorized
use or disclosure of this Confidential Information; and (iv) it is essential to
the protection of the Company’s goodwill and to the maintenance of the Company’s
competitive position that the Confidential Information be kept secret, and that
Executive not disclose the Confidential Information to others or use the
Confidential Information to Executive’s advantage or the advantage of others.
 
(c) Executive acknowledges that as the Company’s Senior Vice President, Chief
Financial Officer, Executive will (i) be put in a position of trust and
confidence and have access to Confidential Information, (ii) supervise certain
operations and employees of the Company, (iii) continue to be in contact with
customers and prospective customers and  (iv) be responsible for the formulation
and implementation of certain of the Company’s strategic plans.
 
(d) Executive acknowledges that as the Company’s Senior Vice President, Chief
Financial Officer, it is essential for the Company’s protection that Executive
be restrained following the termination of Executive’s employment with the
Company from (i) soliciting or inducing any of the Company’s employees to leave
the Company’s employ, (ii) hiring or attempting to hire any of the Company’s
employees, (iii) soliciting the Company’s customers and suppliers for a
competitive purpose and (iv) competing against the Company for a reasonable
period of time.
 
(e) Executive represents and warrants that Executive is not bound by any other
agreement, written or oral, which would preclude Executive from fulfilling all
the obligations, duties and covenants in this Agreement. Executive also
represents and warrants that Executive will not use, in connection with his
employment under this Agreement, any materials which may be construed to be
confidential to a prior employer or other persons or entities.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9. Executive’s Covenants and Agreements.
 
(a) Executive agrees to devote Executive’s entire productive time, ability and
attention to the Company’s business during the Employment Period. Executive
further agrees not to, directly or indirectly, render any services of a
business, commercial or professional nature to any other person or organization,
whether for compensation or otherwise, without the Board’s prior written
consent.
 
(b) Executive agrees to abide by and comply with all personnel and company
practices and policies applicable to Executive.
 
(c) Executive shall promptly and completely disclose to the Company and the
Company will own all rights, title and interest to any Inventions (as defined
below) made, recorded, written, first reduced to practice, discovered,
developed, conceived, authored or obtained by Executive, alone or jointly with
others, during Executive’s employment with the Company (whether or not such
Inventions are made, recorded, written, first reduced to practice, discovered,
developed, conceived, authored or obtained during working hours). Executive
agrees to take all such action during employment with the Company or at any time
thereafter as may be necessary, desirable or convenient to assist the Company in
securing patents, copyright registrations, or other proprietary rights in such
Inventions and in defending and enforcing the Company’s rights to such
Inventions, including without limitation the execution and delivery of any
instruments of assignments or transfer, affidavits, and other documents, as the
Company may request from time to time to confirm the Company’s ownership of the
Inventions. Executive represents and warrants that as of the date hereof there
are no works, software, inventions, discoveries or improvements (other than
those included in a copyright or patent of application therefor) which were
recorded, written, conceived, invented, made or discovered by Executive before
entering into this Agreement and which Executive desires to be removed from the
provisions of this Agreement.
 
(d) For purposes of this Agreement, “Inventions” means concepts, developments,
innovations, inventions, information, techniques, ideas, discoveries, designs,
processes, procedures, improvements, enhancements, modifications (whether or not
patentable), including, but not limited to, those relating to hardware,
software, languages, models, algorithms and other computer system components,
and writings, manuals, diagrams, drawings, data, computer programs, compilations
and pictorial representations and other works (whether or not copyrightable).
Inventions does not include those which are made, developed, conceived, authored
or obtained by Executive without the use of the Company’s resources and which do
not relate to any of the Company’s past, present or prospective activities.
 
(e) During and after Executive’s employment with the Company, Executive will
hold all of the Confidential Information in the strictest confidence and will
not use any Confidential Information for any purpose and will not publish,
disseminate, disclose or otherwise make any Confidential Information available
to any third party, except as may be required in connection with the performance
of Executive’s duties hereunder.
 
(f) For purposes of this Agreement, “Confidential Information” means all
information, data, know-how, systems and procedures of a technical, sensitive or
confidential nature in any form relating to the Company or its customers,
including without limitation about Inventions, all business and marketing plans,
marketing and financial information, pricing, profit margin, cost and sales
information, operations information, forms, contracts, bids, agreements, legal
matters, unpublished written materials, names and addresses of customers and
prospective customers, systems for recruitment, contractual arrangements, market
research data, information about employees, suppliers and other companies with
which the Company has a commercial relationship, plans, methods, concepts,
computer programs or software in various stages of development, passwords and
all other non-public information.  “Confidential Information” shall not,
however, include any information which: (1) has become known in the Company’s
industry through no wrongful disclosure or act of Executive or a third party;
(2) has been rightfully received from a third party who obtained such
information without restriction and who disclosed such information without
breach of any agreement; or (3) is in the public domain.  In addition, in the
event that Executive becomes legally compelled (by oral questions,
interrogatories, request for information or documents, subpoena, criminal or
civil investigative demand or similar process) to disclose any of the
Confidential Information, then prior to such disclosure, Executive will provide
the Company with prompt written notice so that the Company may seek (with
Executive’s cooperation) a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement (in the event that such
protective order or other remedy is not obtained, then Executive will furnish
only that portion of the Confidential Information which he is advised by counsel
is legally required, and will cooperate with the Company in the Company’s
efforts to obtain reliable assurance that confidential treatment will be
accorded to the Confidential Information).
 
 
 
 

--------------------------------------------------------------------------------

 
(g) All files, records, reports, programs, manuals, notes, sketches, drawings,
diagrams, prototypes, memoranda, tapes, discs, and other documentation, records
and materials in any form that in any way incorporate, embody or reflect any
Confidential Information or Inventions will belong exclusively to the Company
and Executive will not remove from the Company’s premises any such items under
any circumstances without the prior written consent of the Company. Executive
will deliver to the Company all copies of such materials in Executive’s actual
or constructive control upon the Company’s request or upon termination of
Executive’s employment with the Company and, if requested by the Company, will
state in writing that all such materials were returned.
 
(h) During Executive’s employment with the Company and continuing for a period
of one-year thereafter, Executive agrees not to: (i) own, manage, operate,
finance, join, control, or participate in the ownership, management, operation,
financing or control of, or be connected, directly or indirectly, as proprietor,
partner, shareholder, director, officer, executive, employee, agent, creditor,
consultant, independent contractor, joint venturer, investor, representative,
trustee or in any other capacity or manner whatsoever with, any entity that
engages or intends to engage in any Competing Business (as defined below) in a
Restricted Area (as defined below), (ii) directly or indirectly, solicit,
interfere with or attempt to entice away from the Company, any employees of the
Company or anyone who was one of the Company’s employees within 12 months prior
to such contact, solicitation, interference or enticement, or (iii) contact,
solicit, interfere with or attempt to entice away from the Company, any customer
on behalf of a Competing Business.  A “Competing Business” shall mean a business
engaged in the development, ownership, operation or management of gaming
facilities or one or more hotels.  In the event that Executive’s employment is
terminated by Executive other than for Good Reason, the “Restricted Area” shall
be (A) any Canadian jurisdiction that is within a 200 mile radius of any hotel
or gaming facility developed, owned, operated or managed by the Company or any
hotel or gaming facility that, to the knowledge of the Executive, the Company
proposes to develop, own, operate or manage and (B) anywhere in the United
States (regardless of the proximity to any hotel or gaming facility developed,
owned, operated or managed by the Company).  In the event that Executive’s
employment is terminated by the Company for any reason or is terminated by
Executive for Good Reason, the “Restricted Area” shall be any jurisdiction that
is within a 200 mile radius of any hotel or gaming facility developed, owned,
operated or managed by the Company or any hotel or gaming facility that, to the
knowledge of the Executive, the Company proposes to develop, own, operate or
manage.  Ownership of not more than 2% of the outstanding stock of any publicly
traded company shall not be a violation of this Section 9(h) so long as
Executive does not participate in the management of such company.
 
(i) All references in this Section 9 to the Company shall include the Company,
its subsidiaries, divisions and affiliates.
 
Section 10. Remedies.  Executive acknowledges that his promised services
hereunder are of a special, unique, unusual, extraordinary and intellectual
character, which give them peculiar value the loss of which cannot be reasonably
or adequately compensated in an action of law, and that, in the event there is a
breach hereof by Executive, the Company will suffer irreparable harm, the amount
of which will be impossible to ascertain. Accordingly, the Company shall be
entitled, if it so elects, to institute and prosecute proceedings in any court
of competent jurisdiction, either at law or in equity, to obtain damages for any
breach or to enforce specific performance of the provisions or to enjoin
Executive from committing any act in breach of this Agreement. The remedies
granted to the Company in this Agreement are cumulative and are in addition to
remedies otherwise available to the Company at law or in equity. If the Company
is obliged to resort to the courts for the enforcement of any of the covenants
of Executive contained in Section 9 hereof, each such covenant shall be extended
for a period of time equal to the period of such breach, if any, which extension
shall commence on the later of (i) the date on which the original (unextended)
term of such covenant is scheduled to terminate or (ii) the date of the final
court order (without further right of appeal) enforcing such
covenant.  Notwithstanding anything contained herein to the contrary, in the
event that Executive breaches any of his obligations under Section 9, the
Company’s obligation to provide any benefits to Executive under Section 7(b)(ii)
hereof shall immediately terminate.
 
Section 11. Code Section 409A.  This Agreement is intended to comply with Code
Section 409A, and the parties hereto agree to interpret, apply and administer
this Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the
Company.  Notwithstanding any other provision of this Agreement to the contrary,
if Executive is a "specified employee" within the meaning of Code Section 409A
and the regulations issued thereunder, and a payment or benefit provided for in
this Agreement would be subject to additional tax under Code Section 409A if
such payment or benefit is paid within six (6) months after Executive’s
"separation from service" (within the meaning of Code Section 409A), then such
payment or benefit required under this Agreement shall not be paid (or commence)
during the six-month period immediately following Executive’s separation from
service except as provided in the immediately following sentence. In such an
event, any payments or benefits that would otherwise have been made or provided
during such six-month period and which would have incurred such additional tax
under Code Section 409A shall instead be paid to Executive in a lump-sum cash
payment on the earlier of (i) the first regular payroll date of the seventh
month following Executive’s separation from service or (ii) the 10th business
day following Executive’s death.  If Executive’s termination of employment
hereunder does not constitute a "separation from service" within the meaning of
Code Section 409A, then any amounts payable hereunder on account of a
termination of Executive’s employment and which are subject to Code Section 409A
shall not be paid until Executive has experienced a "separation from service"
within the meaning of Code Section 409A.  In addition, no reimbursement or
in-kind benefit shall be subject to liquidation or exchange for another benefit
and the amount available for reimbursement, or in-kind benefits provided, during
any calendar year shall not affect the amount available for reimbursement, or
in-kind benefits to be provided, in a subsequent calendar year.  Any
reimbursement to which Executive is entitled hereunder shall be made no later
than the last day of the calendar year following the calendar year in which such
expenses were incurred.  Each severance installment contemplated under Section 7
hereof shall be treated as a separate payment in a series of separate payments
under Treasury Regulation Section 1.409A-2(b)(2)(iii).
 
Section 12. Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time.  The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.
 
 
 

--------------------------------------------------------------------------------

 
Section 13. Notices.  All notices required or permitted hereunder shall be made
in writing by hand-delivery, certified or registered first-class mail, or air
courier guaranteeing overnight delivery to the other party at the following
addresses:
 
To the Company:
Greektown Superholdings, Inc.
555 E. Lafayette Avenue
Detroit, Michigan 48226
Attention: Board of Directors


with a required copy to:


Dechert LLP
1095 Avenue of the Americas
New York, NY 10036
Attention:  Allan S. Brilliant and Richard Goldberg
Facsimile:  (212) 698-0612 (Mr. Brilliant)
Facsimile:  (212) 698-0640 (Mr. Goldberg)




To Executive:


At his address in the Company’s records,
 
or to such other address as either of such parties may designate in a written
notice served upon the other party in the manner provided herein. All notices
required or permitted hereunder shall be deemed duly given and received when
delivered by hand, if personally delivered; on the third day next succeeding the
date of mailing if sent by certified or registered first-class mail; and on the
next business day, if timely delivered to an air courier guaranteeing overnight
delivery.


Section 14. Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be held
invalid or unenforceable by a court of competent jurisdiction, the remainder of
this Agreement or the application of any such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and enforceable to the fullest extent permitted by law. If any of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, scope, activity or subject, it shall be
construed by limiting and reducing it, so as to be valid and enforceable to the
maximum extent compatible with the applicable law.
 
Section 15. Governing Law; Arbitration.  The implementation and interpretation
of this Agreement shall be governed by and enforced in accordance with the laws
of the State of Michigan without giving effect to the conflicts of law
provisions thereof.  Any dispute or controversy between the Company and
Executive, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled only by binding arbitration in
Detroit, Michigan administered by the American Arbitration Association in
accordance with its rules for  Labor and Employment Disputes then in effect and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction.  However,
either party may, without inconsistency with this arbitration provision, apply
to any court in Detroit, Michigan having jurisdiction over such dispute or
controversy and seek interim provisional, injunctive or other equitable relief
until the arbitration award is rendered or the controversy is otherwise
resolved.  Except as necessary in court proceedings to enforce this arbitration
provision or an award rendered hereunder, or to obtain interim relief, neither a
party nor an arbitrator may disclose the existence, content or results of any
arbitration hereunder without the prior written consent of the Company and
Executive.  Each party shall bear one-half of the fees of the arbitrator and
shall be responsible for all of its or his own attorney’s fees and other
expenses related to such arbitration; provided, however, that the arbitrator may
award the prevailing party all or a portion of his or its reasonable attorney’s
fees and costs.
 
Section 16. Binding Effect and Assignability.  The rights and obligations of
both parties under this Agreement shall inure to the benefit of and shall be
binding upon their heirs, successors and assigns. Executive’s rights and
obligations under this Agreement shall not, in any voluntary or involuntary
manner, be assignable and may not be pledged or hypothecated.  This Agreement
may be assigned by the Company.
 
Section 17. Counterparts; Section Headings.  This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument. The section
headings of this Agreement are for convenience of reference only.
 
Section 18. Survival.  Notwithstanding the termination of this Agreement or
Executive’s employment with the Company for any reason, Sections 7(b) and 8
through and including 19 shall survive any such termination.
 
Section 19. Entire Agreement.  This instrument constitutes the entire agreement
with respect to the subject matter hereof between the parties hereto and
supersedes as of the date hereof any and all prior oral or written agreements
and understandings between the parties hereto (including, without limitation,
any term sheets and offer letters). This Agreement may only be modified by an
agreement in writing executed by both Executive and the Company.
 
*           *           *           *           *









 
 
 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the 12th
day of October, 2011.
 


GREEKTOWN SUPERHOLDINGS, INC.




/s/ Mike Puggi
By: Mike Puggi
Title:  Chief Executive Officer




GLEN TOMASZEWSKI




/s/ Glen Tomaszewski













--------------------------------------------------------------------------------

--------------------------------------------------------------------------------